Case 3:20-cv-01991-HZ   Document 13-3   Filed 01/15/21   Page 1 of 12




                Exhibit 2
Review: I Tried the Enby, aCase
                           New Gender-Free Sex Toy | AllureDocument 13-3
                                3:20-cv-01991-HZ                    https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                                             Filed 01/15/21 Page 2 of 12




1 of 11                                                                                                                  1/11/2021, 5:08 PM
Review: I Tried the Enby, aCase
                           New Gender-Free Sex Toy | AllureDocument 13-3
                                3:20-cv-01991-HZ                    https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                                             Filed 01/15/21 Page 3 of 12




2 of 11                                                                                                                  1/11/2021, 5:08 PM
Review: I Tried the Enby, aCase
                           New Gender-Free Sex Toy | AllureDocument 13-3
                                3:20-cv-01991-HZ                    https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                                             Filed 01/15/21 Page 4 of 12




3 of 11                                                                                                                  1/11/2021, 5:08 PM
Review: I Tried the Enby, aCase
                           New Gender-Free Sex Toy | AllureDocument 13-3
                                3:20-cv-01991-HZ                    https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                                             Filed 01/15/21 Page 5 of 12




4 of 11                                                                                                                  1/11/2021, 5:08 PM
Review: I Tried the Enby, aCase
                           New Gender-Free Sex Toy | AllureDocument 13-3
                                3:20-cv-01991-HZ                    https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                                             Filed 01/15/21 Page 6 of 12




5 of 11                                                                                                                  1/11/2021, 5:08 PM
Review: I Tried the Enby, aCase
                           New Gender-Free Sex Toy | AllureDocument 13-3
                                3:20-cv-01991-HZ                    https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                                             Filed 01/15/21 Page 7 of 12




6 of 11                                                                                                                  1/11/2021, 5:08 PM
Review: I Tried the Enby, aCase
                           New Gender-Free Sex Toy | AllureDocument 13-3
                                3:20-cv-01991-HZ                    https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                                             Filed 01/15/21 Page 8 of 12




7 of 11                                                                                                                  1/11/2021, 5:08 PM
Review: I Tried the Enby, aCase
                           New Gender-Free Sex Toy | AllureDocument 13-3
                                3:20-cv-01991-HZ                    https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                                             Filed 01/15/21 Page 9 of 12




8 of 11                                                                                                                  1/11/2021, 5:08 PM
Review: I Tried the Enby, aCase
                            New Gender-Free Sex Toy | Allure
                                3:20-cv-01991-HZ                     https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                           Document 13-3      Filed 01/15/21 Page 10 of 12




9 of 11                                                                                                                   1/11/2021, 5:08 PM
Review: I Tried the Enby, aCase
                            New Gender-Free Sex Toy | Allure
                                3:20-cv-01991-HZ                     https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                           Document 13-3      Filed 01/15/21 Page 11 of 12




10 of 11                                                                                                                  1/11/2021, 5:08 PM
Review: I Tried the Enby, aCase
                            New Gender-Free Sex Toy | Allure
                                3:20-cv-01991-HZ                     https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free
                                                           Document 13-3      Filed 01/15/21 Page 12 of 12




11 of 11                                                                                                                  1/11/2021, 5:08 PM
